Citation Nr: 1544699	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected major depressive disorder.

3.  Entitlement to service connection for degenerative joint disease of the great toe of the right foot, as secondary to service-connected left ankle strain.

4.  Entitlement to service connection for hammertoe deformities of the left foot, as secondary to service-connected left ankle sprain.

5.  Entitlement to a compensable rating for paroxysmal supraventricular tachycardia (PSVT).

6.  Entitlement to a higher rating for residual of hemilaminectomy and discectomy with degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to April 24, 2015, and as 40 percent disabling thereafter.

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to July 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in September 2014.  The Board reopened the Veteran's service connection claims, and remanded the claims for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's sleep apnea is related to military service. 

2.  The preponderance of the evidence is against a finding that the Veteran has degenerative joint disease of the great toe of the right foot that is related to military service or that such condition was caused or aggravated by service-connected left ankle strain.

3.  The preponderance of the evidence is against a finding that the Veteran has hammertoe deformities of the left foot that are related to military service or that such condition was caused or aggravated by service-connected left ankle strain.

4.  For the entire appeal period, the Veteran's PSVT is not manifested by permanent atrial fibrillation, or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram (ECG) or Holter monitor.

5.  Prior to December 24, 2014, the Veteran's service-connected low back disability was manifested by pain and limitation of motion of the spine, with flexion of more than 30 degrees.

6.  From December 24, 2014, the Veteran's service-connected low back disability has been manifested by pain, flexion limited to 30 degrees, and no ankyloses.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for establishing entitlement to service connection for degenerative joint disease of the great toe of the right foot are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for establishing entitlement to service connection for hammertoe deformities of the left foot are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3, 3.307, 3.309, 3.310 (2015).

4.  The criteria for a compensable rating for PSVT are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7010 (2015). 

5.  The criteria for a disability rating higher than 20 percent prior to December 24, 2014, for residual of hemilaminectomy and degenerative disc disease of the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2015).

6.  From December 24, 2014, the criteria for a disability rating of 40 percent, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to initial adjudication of the Veteran's claims, letter dated in May 2009, June 2009, and January 2010 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded December 2009 (feet) and December 2014 (feet and sleep apnea) medical examinations and opinions to obtain opinions as to whether his sleep apnea and foot disabilities were the result of service or caused or aggravated by a service-connected disability.  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The December 2014 VA examinations were obtained in compliance with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In regard to the increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The RO provided the Veteran appropriate VA examinations in June 2009 (heart), January 2010 (spine), and December 2014 (heart and spine).  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) .

The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Sleep Apnea

The Veteran has asserted that he had symptoms of sleep apnea in service.  He has also asserted that he believes his sleep apnea is related to his service-connected paroxysmal supraventricular tachycardia (PSVT).  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has been diagnosed with obstructive sleep apnea (OSA).  A January 2004 VA treatment record reflected that the Veteran was diagnosed with severe sleep apnea following a sleep study.  Therefore, he has a current disability for VA purposes.

The Veteran's service treatment records (STRs) do not reflect that the Veteran had any complaints or treatment relating to sleep problems.  In a December 1998 report of medical history, the Veteran denied having frequent trouble sleeping.

In a February 2004 statement, the Veteran indicated that he believed his sleep apnea was related to his heart problems.

A December 2003 VA treatment record noted the Veteran might have sleep apnea and had a sleep study scheduled.  A January 2004 private treatment record  reflects that the Veteran had a sleep study following complaints of excessive daytime sleepiness and snoring.  The Veteran was diagnosed with obstructive sleep apnea syndrome.  He also had an episode of supraventricular tachycardia during the sleep study.

The Veteran has asserted that he has had symptoms of sleep apnea since service.  In a statement received in May 2009, the Veteran's mother stated that she visited the Veteran while he was in service and nod that he seemed to be tired all day long.  She stated that he would fall asleep in the blink of an eye anywhere he could.  She stated that this continued to happen when he came home from the military and stayed with them.  In a statement received in May 2009, the Veteran's father stated that he stayed with the Veteran while he was in service and noted that he snored, choked and gasped for air while he slept.  He noted that he did not remember his son snoring prior to the military, including immediately prior to enlistment.  The Veteran, his mother, and his father are competent to report symptoms capable of lay observation.  As a lay person, the appellant is competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, they are competent to report symptoms such as snoring.  However, the Board finds the statements to be less than credible.  As noted above, the Veteran's STRs do not contain complaints related to sleep problems.  The Veteran specifically denied having frequent trouble sleeping in the December 1998 report of medical history.  Additionally, Veteran filed claims for VA disability benefits in 2000, but did not note any sleeping problems at that time.  There is no reference to sleep apnea until 2003, approximately five years after his discharge from service.

The Veteran was afforded two VA examinations addressing whether the Veteran's sleep apnea is related to service or his service-connected PSVT.  An October 2004 VA examiner opined that it is less likely as not that the Veteran's sleep apnea was due to or occurred during the period of military service.  The VA examiner noted that he was unable to locate any symptoms that would be consistent with sleep apnea such as episodes in the night of not breathing or heavy snoring.  The examiner stated that the Veteran's sleep apnea may be related to a significant weight gain that has occurred since being discharged from the military.  The patient's weight had gone from 190 pounds while in the military to 296 pounds most recently.  The VA examiner opined that the Veteran's sleep apnea was unlikely secondary to or due to PSVT.  The examiner stated that a cardiac arrhythmia would not be likely to have caused obstructive sleep apnea.  As the VA examiner provided a thorough rationale for his opinion, the Board finds the October 2004 VA examination report to be probative.

At a December 2014 VA examination, the VA examiner found the Veteran had obstructive sleep apnea syndrome.  The VA examiner opined that the Veteran's "currently diagnosed OSA condition is less likely than not related to his active military service and is more likely related to his weight gain/BMI noted at the time of diagnosis."  As a rationale, the VA examiner noted that there was no in-service sleep disorder/sleep apnea condition diagnosed during active military service.  Service treatment record evidence of record affirmed the absence of any subjective sleep trouble during service.  The examiner noted that the Veteran reported that he did not have frequent trouble sleeping on a questionnaire dated in December 1998.  An October 1999 general medical examination listed no subjective report of sleep issues and identified none objectively.  The VA examiner noted a report of "dozing, inattentiveness, drowsy" noted during ATF-Alcohol Addiction treatment in October 1997.  However, the VA examiner stated that medication side effects from prescribed Antabuse were the most likely etiology for such symptoms.  Drowsiness, tiredness and headache were common side effects of the medication.  The VA examiner noted that she had reviewed the lay statements, but the statements did not corroborate objective medical records of evidence.  The VA examiner noted that there was no subjective report of sleep issues discussed with a provider until July 2003, when his girlfriend reported snoring and witnessing apnea at that time.  The VA examiner further noted that the Veteran's weight was 291 pounds at the time of diagnosis, which represented a 51 pound weight gain since separation.  

The December 2014 VA examiner further opined that it was less likely than not that the Veteran's sleep disorder was due to or the result of the Veteran's service-connected PSVT.  The VA examiner stated that despite the symptoms of palpitations and eventual diagnosis of PSVT, there was no evidence of record to establish any type of sleep related breathing condition or any documented symptoms that were attributable to a sleep condition.  The VA examiner noted that though there was literature that supports that possibility of OSA resulting in cardiac arrhythmias, there is no evidence this was so in this case.  The first medical record evidence of a report to a medical provider of symptoms highly suggestive of OSA was not until 2003 with OSA being diagnosed officially in 2004.  The examiner stated that additionally, there was evidence of improvement of the service-connected heart condition; there was no evidence of aggravation.

The Board finds the December 2014 VA examination report to be highly probative as the examiner provided a thorough rationale for the opinion and considered the evidence of record, including the lay statements.

The Veteran submitted several articles regarding sleep apnea, including articles indicating a relationship between sleep apnea and heart conditions.  Although the articles have probative value, they are general in nature and do not specifically relate the Veteran's sleep apnea to his service-connected PSVT.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Therefore, the Board finds that they have less probative value than the VA opinions of record.

The Veteran has contended that his sleep apnea is related to service or his service-connected PSVT.  Although a lay person may be competent to report the etiology of or diagnose a disability, sleep apnea is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of sleep apnea, which is typically confirmed by a sleep study, the Board finds that the probative value of any such opinion is outweighed by that of the VA examiners, who have education, training and experience in evaluating the etiology of sleep apnea.

The Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  The Veteran has a current diagnosis of sleep apnea.  However, the evidence does not show the sleep apnea is related to service or caused or aggravated by a service-connected disability.  The Veteran's STRs do not reflect that he had any complaints or treatment for chronic sleep problems.  The December 2014 VA examiner opined that the likely etiology of the report of drowsiness during Addiction Treatment in October 1997 was likely medication being taken by the Veteran.  The first medical evidence of sleep apnea symptoms was in 2003, more than four years after his discharge from service.  Although the Veteran and his parents submitted statements indicating he has had sleep problems since service, the Board finds the statements to be less than credible, as discussed above.  The October 2004 and December 2014 VA opinions indicating the Veteran's sleep apnea is not related to service or caused or aggravated by his service-connected heart disability are highly probative.  There are no positive opinions of record linking the Veteran's sleep apnea to service or his service-connected heart disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
Right and Left Foot Disabilities

The Veteran has asserted that he has right and left foot disabilities as a result of his service-connected left ankle disability.  For the reasons that follow, the Board finds that service connection is not warranted.

A December 2009 X-ray showed that the right foot demonstrated moderate degenerative changes of the distal interphalangeal joint of the great toe.  The left foot demonstrated multiple hammertoe deformities, most prominent in the great toe and second digit.  Thus, the Veteran has current right and left foot disabilities, satisfying the first element of a service connection claim.

The Veteran asserted that he has bilateral flat feet/arthritis of the feet secondary to his service-connected residuals of left ankle sprain.  He reported his left foot symptoms started after the ankle sprain in 1999, and the right foot started a few years later, approximately in 2003.  See December 2009 VA examination report.  

As the Veteran asserted that his left foot symptoms started in 1999, the Board has considered whether the Veteran's left foot disability is related to service on a direct basis, but finds there is no basis for service connection on a direct basis.

A Medical Evaluation Board summary noted the Veteran reported having occasional parethesias to the sole of the left foot intermittently as well as pain radiating intermittently into his right leg.  The report indicates the pain was related to his low back disability.  In the December 1998 report of medical history, the Veteran denied having foot trouble.  He noted he had shooting pain down the right and left legs.  However, there is no indication the Veteran was diagnosed with or had symptoms relating to hammertoes in the left foot.  The Veteran himself has not specifically asserted that he had symptoms of a left foot disability in service.  There is no evidence of a nexus between the Veteran's currently diagnosed bilateral feet disabilities and service or showing that his foot disabilities began in service.  The evidence of record does not show he was diagnosed with a foot disability within one year of his discharge from service.  Therefore, the Board finds that service connection on a direct basis, including on a presumptive basis, is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

In regard to the Veteran's assertion that his left and right foot disabilities are related to his service-connected left ankle disability, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The December 2009 VA examiner opined that the Veteran's left and right foot disabilities were not caused by or a result of the service-connected left ankle sprain.  The examiner noted that a left ankle X-ray was normal.  There was no evidence per medical records or on exam that his left ankle condition caused or was related to his feet diagnoses.  The examiner found the etiology of the Veteran's right foot degenerative joint disease IPJ great toe only and left foot multiple hammertoe deformities was most likely multi-factorial, including factors such as morbid obesity, genetics, lift-long wear/fit/type of shoes, and lifelong major injuries.  Although the December 2009 VA examiner did not address whether the Veteran's left ankle disability aggravated his foot disabilities, the examiner provided a full rationale for the opinion that the left ankle did not cause his feet disabilities.  Therefore, the opinion is probative as to whether the Veteran's left ankle caused his feet disabilities.

In a December 2014 opinion, the VA examiner found that the Veteran's bilateral foot disorder, diagnosed as degenerative joint disease of the great toe of the right foot and hammer toe deformities of the left foot, were less likely than not proximately due to or the result of the Veteran's service-connected left ankle disability.  The VA examiner stated that:

There is no current clinical examination findings suggesting an symptomatic ankle condition on today's examination.  For example, there is no evidence of an antalgic gait or evidence of any abnormal callus formations suggestive of an altered gait, altered propulsive phase of walking or any objective data suggestive of an altered transmission of pressure that would result in degenerative changes in the foot/toes.  

The VA examiner stated that it was therefore his opinion that the currently claimed bilateral foot disorder was not caused by or aggravated by his service-connected left ankle sprain.  The Board finds the December 2014 VA opinion to be highly probative.  The VA examiner provided a full rationale for the opinion and addressed whether the Veteran's feet disabilities were aggravated by his service-connected left ankle sprain.  

The Veteran has contended that he his feet disabilities are related to his service-connected left ankle disability.  Although a lay person may be competent to report the etiology of or diagnose a disability, degenerative joint disease of the great toe of the right foot and hammer toe deformities of the left foot are not the type of disorders which are susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the Veteran were competent to provide an opinion as to the etiology of foot disorders which are typically confirmed by X-rays, the Board finds that the probative value of any such opinion is outweighed by that of the December 2014 VA examiner, who has education, training and experience in evaluating the etiology of feet disabilities.

In May 2009, the Veteran submitted an article indicated that traumatic injury to the ankle is a factor that can increase the risk of flatfeet.  The article is general in nature, and does not specifically address the Veteran's diagnosed feet disabilities.  He has not been diagnosed with flatfoot.  Therefore, the article has no probative value.

In sum, the Board finds that the Veteran has current left and right foot disabilities.  However, a preponderance of the evidence is against a finding that his feet disabilities are related to service or caused or aggravated by his service-connected left ankle disability.  The probative December 2014 VA opinion indicates his feet disabilities were not caused or aggravated  by his service-connected left ankle disability.  Although the Veteran has asserted that his feet disabilities are related to his left ankle disability, as a lay person, he is not competent to provide an opinion as to the etiology of degenerative joint disease of the great toe of the right foot and hammer toe deformities of the left foot.  The competent and probative evidence of record does not show the Veteran's feet disabilities are related to or aggravated by his service-connected left ankle disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  

III.  Increased Rating Claims

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Paroxysmal Supraventricular Tachycardia (PSVT)

The Veteran asserts that he is entitled to a compensable rating for PSVT.  See May 2009 claim.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

The Veteran's PSVT is rated as noncompensable (0 percent rating) under Diagnostic Code 7010.  38 C.F.R. § 4.104.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Under Diagnostic Code 7010 a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A higher and maximum 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. 

In this case, a January 2009 Board decision found a reduction of the Veteran's PSVT rating to noncompensable was proper.  The Veteran filed a claim for a higher rating in May 2009.  

Based on a review of the record, the Board finds that a compensable evaluation for the Veteran's PSVT is not warranted.  The medical reports of record do not show evidence of permanent atrial fibrillation or any episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor at any time during the pendency of this appeal, including the one-year period prior to receipt of the Veteran's claim for increase. 

In a June 2009 VA examination, the Veteran reported having episodes of PSVT during his sleep approximately 1 to 2 times per month lasting 10 to 20 minutes.  He stated that they were generally relieved by Valsalva/cold water/ ASA.  He had accompanying symptoms of headache, chest and arm pain, dizziness, fatigue and neck tightness.  He had multiple holter monitors which were negative.  The examiner noted the Veteran's last stress test was last year, which was normal.  The course since onset was intermittent with remissions. 

The June 2009 VA examiner noted that the Veteran had no supraventricular arrhythmia episodes in the past year that were documented by electrocardiogram or holter monitor.  On examination, there was no evidence of congestive heart failure.  METS stress test results were estimated at 5.5.  The ejection fraction was less than 50 percent.  ECG/Holter/ECHO results from December 2008 indicated no exercise induced ischemia, no infarct, LVEF of 86% and normal wall motion.  The June 2009 VA examiner noted that the Veteran was currently employed full time.

A December 2014 VA examination report reflected that the Veteran reported having "attacks" that were purely nocturnal during his sleep.  He described awakening from sleep with the feeling of "heart pounding out of my chest."  Continuous medication, Metoprolol, was required for control of the Veteran 's heart condition.  The VA examiner noted that the Veteran reported having intermittent supraventricular tachycardia with more than 4 episodes in the past 12 months.  The VA examiner indicated the episodes were documented by the sleep study of 2004.  On examination, the Veteran's heart had a regular rhythm.  Heart sounds were normal.  He had no peripheral edema of the right or left lower extremity.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his condition.  The VA examiner noted that there was no current evidence to establish a diagnosis of atrial fibrillation, neither paroxysmal nor permanent in nature.  There was no medical record evidence of 1 to 4 or 4 or more episodes per year of either paroxysmal atrial fibrillation or supraventricular tachycardia documented by EKG or Holter Monitor.  The VA examiner noted that the data recorded regarding the frequency was subjective only.  The SVT condition was currently well controlled without any objective findings of "manifestations" of the condition.  There was adequate rate control on the current dose of metoprolol.  The Veteran had a heart rate of 64.  The Veteran conveyed having "much less" symptoms of palpitations and sleep disturbance since starting medication.  There was no evidence of any "additional heart symptomatology" found on examination.

The Board acknowledges the Veteran's contention that he has experienced episodes of PSVT in his sleep during the period on appeal.  While the Board does not dispute that the Veteran may experience an occasional sensation of a racing heart or skipping a beat, there was no diagnostic evidence of PSVT during the appeal period.  An October 2012 VA treatment record noted the Veteran did not have palpitations or shortness of breath.  A February 2014 VA treatment record noted the Veteran's arrhythmia was well controlled.

In the June 2009 VA examination, the Veteran reported having accompanying symptoms of headache, chest and arm pain, dizziness, fatigue and neck tightness.  Although the Veteran is competent to report symptoms capable of lay observation, he has not been shown to have the training, experience, or knowledge necessary to make a competent determination that his symptoms are due to his service-connected PSVT.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The December 2014 VA examination found the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his condition.  

The Board finds that the Veteran's own lay statements with respect to the severity of his irregular heartbeat disorder is not entitled to any probative weight because under the circumstances of this particular case he is not competent to assess the severity of such a complex medical disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the applicable Diagnostic Code requires documentation of the episodes by ECG or Holter monitor.  When the interpretation of objective medical tests are involved, lay evidence is not competent to assess the severity of the disorder.  The Veteran is competent to report that he has feelings of palpitations, fatigue, chest pain, and headaches.  However, because the existence of heart disorders involves complex medical questions and the interpretation of medical literature and objective medical tests, the Veteran is not competent to render an opinion with respect to the severity of his condition.  Woehlaert, 21 Vet. App. at 462.  Consequently, the Veteran's lay statements with respect to the severity of his service-connected PSVT and as to the set of symptoms he believes are associated with the disorder do not constitute competent evidence and have little probative value. 

The Board has considered whether the Veteran's PSVT can be rated under another Diagnostic Code.  The evidence shows the Veteran was diagnosed with paroxysmal supraventricular tachycardia (PSVT).  Therefore, Diagnostic Code 7010, for supraventricular arrhythmias, is the most appropriate Diagnostic Code for rating his service-connected heart disability.  The evidence does not show the Veteran was diagnosed with a ventricular arrhythmia.  Thus, Diagnostic Code 7011 would not be appropriate.

The Board has considered whether the Veteran is entitled to staged ratings.  However, his symptoms were consistent throughout the period on appeal.  There was no evidence of atrial fibrillation nor other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.

As the Board finds that the preponderance of the evidence is against the claim, the Veteran's claim for a compensable rating for PSVT must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine

The Veteran's service-connected residuals of hemilaminectomy and discectomy with degenerative disc disease of the lumbar spine is rated as 20 percent disabling prior to April 24, 2015, and as 40 percent disabling thereafter.  The Veteran asserts that he is entitled to a higher rating.  For the reasons discussed below, the Board finds that a higher rating is not warranted.

Legal Criteria

The Veteran's lumbar spine disability is rated under Diagnostic Code 5237, the Diagnostic Code for lumbosacral or cervical strain.

Regarding the specific rating criteria for the spine disability, under the General Rating Formula for Diseases and Injuries of the Spine, located in 38 C.F.R. § 4.71a, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities (e.g., bladder and bowel impairment) are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Intervertebral disc syndrome is rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that ratings will be provided based on the duration of the incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Prior to April 24, 2015

The Veteran's claim for an increased rating for his service-connected lumbar spine disability was received on November 5, 2009.  He stated that he believed his back warranted a higher rating as it increased "the overall difficulties in life skills."  In a May 2015 rating decision, the Appeals Management Center increased the rating to 40 percent, effective April 24, 2015.  The Board has decided that the 40 percent rating should be effective from December 24, 2014 (the date of a VA examination); however, a rating in excess of 40 percent is not warranted at any time during the appeal.  

A January 2010 VA examination report reflected that the Veteran took hydrocodone 10mg/500 mg four times per day for more severe flare ups.  He occasionally used a TENS unit and in the past had used epidural blocks.  The Veteran reported having moderate, constant pain in the low back.  He reported that pain radiated down the back of the leg, mostly the left, and occasionally the right.  He stated the pain extended to the area lateral to the knee and occasionally into the lower legs back of the calves.  The Veteran reported having flare-ups of his spine disability 1 to 2 times per week for 1 to 2 days.  He reported that during flare-ups he felt "dead" and had to sit and home and do "nothing."  He reported having incapacitating episodes lasting 1 to 3 days, including one severe episode in August or September 2009 that lasted for one week.  He called the doctor when he had the flares.  He reported being able to walk 1/4 mile max and he occasionally/rarely used a back brace.

On examination, the Veteran's posture was normal.  There was no spasm, atrophy or weakness.  There was guarding, pain with motion, and tenderness.  The Veteran's muscle tone was normal.  There was no muscle atrophy.  The lower extremities had pain and light touch pinprick results of 2/2 on the left and right.  Knee jerk and ankle jerk tests were normal.  

On examination, the Veteran's back had flexion of 0 to 40 degrees.  There was no additional limitation of motion after three repetitions of range of motion.  Lasegue's sign was positive on the left side.  The Veteran was employed full time, although lost 15-20 days from work during the last 12 month period due to low back flare ups.  The Veteran's back disability had a severe effect on his ability to do chores, exercise and traveling, prevented recreation, and had a moderate effect on shopping, bathing, toileting, and grooming.  The Veteran did not report having a history of urinary problems, erectile dysfunction or leg or foot weakness.  The Veteran did report feelings of numbness, paresthesias and unsteadiness.

The Veteran's VA treatment records from the period on appeal prior to December 24, 2014, reflect he complained of backache that was treated with pain medication and caudal epidural.  See e.g. March 2010 VA treatment record.

The Board finds that prior to December 24, 2014, a rating in excess of 20 percent is not warranted for the Veteran's low back disability.  The evidence does not show the Veteran had forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankyloses of the spine.  Although the Veteran consistently reported low back pain, the January 2010 VA examination indicated his back had flexion of 40 degrees, with no additional limitation of motion after three repetitions of range of motion.  Therefore, even with consideration of limitation of motion due to pain and repetitive use, the Veteran's thoracolumbar spine flexion was not shown to be 30 degrees or less prior to December 24, 2014.  Consequently, a higher rating is not warranted under the General Rating Formula for the Spine.

Although the Veteran reported having incapacitating episodes during flare-ups, the evidence did not show he required bed rest prescribed by a physician and treatment by a physician.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

The Board has considered whether a separate rating is warranted.  The evidence did not show the Veteran had any associated objective neurologic abnormalities.  Although the Veteran reported radiating back pain at the December 2010 VA examination, pain and light touch pinprick results were normal.  The Veteran was not diagnosed with radiculopathy related to his back or any other neurologic abnormalities.  

The Veteran is competent to report symptoms of low back pain and the Board finds his statements regarding his pain to be credible.  However, in the absence of evidence showing thoracolumbar spine flexion limited to 30 degrees or less or other symptoms associated with the Veteran's service-connected low back disability, the Board finds that a preponderance of the evidence is against a finding that a higher rating is warranted prior to December 24, 2014.  

From December 24, 2014

On a December 24, 2014 VA examination, the Veteran's thoracolumbar spine had forward flexion of 0 to 45 degrees.  Following three repetitions, the Veteran's spine had forward flexion of 0 to 30 degrees.  

The VA examiner noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  The VA examiner found that pain limited forward flexion to 0 to 30 degrees over a period of time.  The Veteran reported having intermittent, moderate flare ups lasting 1 to 2 days.  

On examination, the Veteran did not have muscle atrophy.  His knee and ankle reflexes were hypoactive.  A sensory examination of the upper and lower extremities was normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have ankyloses of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to the back.  The Veteran did not have IVDS of the thoracolumbar spine.  He did not use assistive devices.

The Veteran had a scar related to his thoracolumbar spine disability, but it was not painful or unstable, did not have a total area equal to or greater than 39 square cm, and was not located on the head, face or neck.  There scar was in the low, mid back and 5 cm x 5 cm.

The December 2014 VA examiner found that there was a lack of sufficient evidence to establish any current neurologic condition associated with the diagnosed lumbar degenerative disc disease spine condition.  Current neurological examination was normal, without any evidence of a sciatica or a true radiculopathy.  The VA examiner found the condition would significantly limit the Veteran's ability to engage in physically demanding work as his ability to heavy lift, bend, operate heavy machinery/equipment would be significantly impacted.  He could however, sit, stand and effectively communicate, as evidenced by his ability to do so during the examination . He could also therefore sit, key/type, use computer, talk on phone and effectively communicate in a sedentary occupational environment.

The Board finds that a higher rating of 40 percent for the Veteran's low back disability is warranted from December 24, 2014, the date of the VA examination showing the Veteran had thoracolumbar flexion limited to 30 degrees following repetitive use.  

However, from December 24, 2014, the  Board finds that a rating in excess of 40 percent is not warranted.  The evidence does not show that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine, which would warrant a 50 percent rating.  Even with limitation due to repetitive use and pain, the Veteran did not have ankylosis of the spine.  The December 2014 VA examiner specifically found the Veteran did not have ankylosis of the spine.  The evidence also does not show the Veteran had incapacitating episodes due to intervertebral disc syndrome lasting at least 6 weeks during the past 12 months.  The December 2014 VA examiner found the Veteran did not have IVDS of the thoracolumbar spine.  

The Board has considered whether the Veteran is entitled to a higher or separate rating under another Diagnostic Code.  The evidence does not show the Veteran had associated objective neurologic abnormalities at any point during the period on appeal.  The December 2014 VA examiner noted that the neurological examination was normal, without any evidence of a sciatica or a true radiculopathy.  

The December 2014 VA examiner noted that the Veteran had a scar related to his low back disability.  However, the Veteran is already separately service-connected for a scar as a residual of the Veteran's low back disability.  

In sum, the Board finds that the Veteran is entitled to a higher rating of 40 percent, but no higher, is warranted from December 24, 2014, the date of the VA examination showing thoracolumbar spine flexion limited to 30 degrees.

Extraschedular Consideration

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  The rating schedule as well as 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 fully contemplate the Veteran's described symptomatology to include pain and limitation of motion.  The Veteran's heart disability, which includes arrhythmia symptoms, is adequately contemplated by the rating criteria under Diagnostic Code 7010.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The evidence of record indicates the Veteran has been working full time throughout the period on appeal.  Accordingly, the Board finds that a claim for TDIU has not been raised.  


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for degenerative joint disease of the great toe of the right foot, as secondary to service-connected left ankle strain, is denied.

Entitlement to service connection for hammertoe deformities of the left foot, as secondary to service-connected left ankle sprain, is denied.

Entitlement to a compensable rating for paroxysmal supraventricular tachycardia is denied.

Entitlement to a rating in excess of 20 percent, prior to December 24, 2014, for residual of hemilaminectomy and discectomy with degenerative disc disease of the lumbar spine is denied.

Entitlement to a rating of 40 percent, from December 24, 2014, but no higher, for residual of hemilaminectomy and discectomy with degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the September 2014 remand, the Board requested that a VA examiner provide an opinion as to whether it is at least as likely as not that the Veteran's headaches are caused or aggravated by his service-connected major depressive disorder, including reviewing treatise evidence that suggests that depression and anxiety may act as triggers for headaches.  The Veteran was afforded a VA examination in December 2014.  The December 2014 VA examiner stated that "[t]here is a lack of sufficient clinical evidence to establish an acute or chronic headache condition or residuals thereof.  There are no neurodiagnostics, specialty consultation or treatment specifically for any headache condition.  The current claimed headaches are symptoms, not evidence of a current condition."  In an April 2015 addendum opinion, the VA examiner opined that the Veteran did not have headaches that were caused or aggravated by his service-connected major depressive disorder.  The VA examiner again noted that there was no evidence of an acute, chronic or aggravated headache condition.  As a lay person, the Veteran is competent to report that he has headaches.  The VA examiner did not consider the Veteran's competent statements that he had symptoms of headaches.  As a result, the rationale is inadequate. Consequently, the claim must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner of appropriate expertise to provide opinions as to:

(a) Whether is at least as likely as not (at least a 50 percent probability) that the Veteran has headaches are etiologically related to service;

(b)  Whether is at least as likely as not (at least a 50 percent probability) that the Veteran has headaches that are caused or aggravated by his service-connected major depressive disorder.

The examiner should note that the Veteran is competent to report symptoms capable of lay observation, such as headaches.

If the VA clinician determines that an examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to headaches, to include as secondary to service-connected major depressive disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


